J-A15039-17
J-A15040-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

HARRY J. LAFFERTY, MICHAEL D. KIRN,        :       IN THE SUPERIOR COURT OF
ROBERT T. KIRN, JOHN J. ROEDELL,           :             PENNSYLVANIA
JOHN M. FERRIS, AND ROBERT F.              :
FERRIS                                     :
                                           :
            v.                             :
                                           :
THOMAS D. FERRIS,                          :
                                           :
                  Appellant                :            No. 1131 MDA 2016

                Appeal from the Order entered June 27, 2016
           in the Court of Common Pleas of Susquehanna County,
                      Civil Division, No(s): 2008-01941

HARRY J. LAFFERTY, MICHAEL D. KIRN,        :       IN THE SUPERIOR COURT OF
ROBERT T. KIRN, JOHN J. ROEDELL,           :             PENNSYLVANIA
JOHN M. FERRIS, AND ROBERT F.              :
FERRIS                                     :
                                           :
            v.                             :
                                           :
THOMAS D. FERRIS,                          :
                                           :
                  Appellant                :            No. 1619 MDA 2016

             Appeal from the Order entered September 16, 2016
           in the Court of Common Pleas of Susquehanna County,
                      Civil Division, No(s): 2008-01941

BEFORE: MOULTON, SOLANO and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                     FILED SEPTEMBER 21, 2017

      Thomas D. Ferris (“Ferris”) appeals from the Orders denying his Post-

Trial Motion, and granting the Motion to Enforce filed by Harry J. Lafferty

(“Lafferty”), Michael D. Kirn, Robert T. Kirn, John J. Roedell, John M. Ferris,

and Robert F. Ferris (“R. Ferris”) (collectively, “Plaintiffs”).   We affirm the
J-A15039-17
J-A15040-17

trial court’s June 27, 2016 Order, and vacate the trial court’s subsequent

Orders of August 23, 2016 and September 16, 2016.1

      Briefly, in August 1998, Ferris and Plaintiffs created a limited liability

company known as Facowee Acres, LLC (“Facowee Acres”).2             In October

1998, Ferris and his brother, R. Ferris, purchased a 100-acre parcel in

Susquehanna County, Pennsylvania (“the Property”), to be used as a hunting

lodge for members of Facowee Acres (the Plaintiffs and Ferris, hereinafter

collectively referred to as “the members”). Ferris and his brother, R. Ferris,

executed a mortgage on the Property.       Each of the members of Facowee

Acres orally agreed to pay, over time, the mortgage and other related costs

for the Property. Upon payment in full by the members, R. Ferris and Ferris

would transfer the Property to the members, who then would transfer the

Property to Facowee Acres.




1
  Ferris appeals from the June 27, 2016 Order of the trial court, which
denied his Post-Trial Motion (docketed at No. 1131 MDA 2016), and the trial
court’s August 23, 2016 and September 16, 2016 Orders (docketed at 1619
MDA 2016), which modified the trial court’s January 11, 2016 verdict/Order,
and granted Plaintiffs’ Motion to Enforce. We have combined the appeals for
ease of disposition. As we will discuss infra, although no judgment has been
entered, we consider this an appeal of the trial court’s June 27, 2016 Order,
and the matter properly before us for disposition.

2
  Facowee Acres was named as a plaintiff in the Second Amended Complaint,
but no attorney entered an appearance on its behalf. In their Response to
Ferris’s February 16, 2010 Rule to Show Cause, Plaintiffs denied that
Facowee Acres is a plaintiff in these proceedings. Facowee Acres is not
identified as a plaintiff in subsequent filings.


                                  -2-
J-A15039-17
J-A15040-17

      In addition, in 1999, Ferris purchased, in his name, a 4.4-acre parcel

adjacent to the Property (“the Adjacent Property”).    The members agreed

that the Adjacent Property would be added to the Property, and that the

members would pay for the Adjacent Property in the same manner in which

they were paying for the Property. Ferris subsequently transferred title to

the Adjacent Property to himself and R. Ferris.

      Over time, payments made by members were deposited into a bank

account owned by R. Ferris.    Expenses for the Property and the Adjacent

Property, including real estate taxes and maintenance expenses, were paid

from that bank account.     All of the members, except Ferris, paid their

respective shares of the mortgage and related expenses for the Property and

the Adjacent Property. Throughout this time period, the members used the

Property and the Adjacent Property for hunting.    Improvements also were

made to the Property.

      In 2007, Ferris told the members that he wished to sell back his

interest in Facowee Acres. However, when members asked Ferris to convey

the Property and the Adjacent Property in accordance with their oral

agreement, he refused.

      Subsequently, without the knowledge of the other members, Ferris

and R. Ferris used the Property and the Adjacent Property as collateral for a

$125,000 equity line of credit, used solely for their own benefit. In August

2008, R. Ferris and Ferris executed a natural gas lease with Chesapeake



                                 -3-
J-A15039-17
J-A15040-17

Appalachia, LLC (“Chesapeake”) for the Property and Adjacent Property, for

an up-front payment of $28,500.3

      In December 2008, Plaintiffs filed the instant equity action against

Ferris.   Ferris filed a counterclaim, seeking partition of the Property and

Adjacent Property. On January 11, 2016, following a non-jury trial, the trial

court entered an Opinion and Order determining that an enforceable

agreement existed between Ferris and the Plaintiffs. In accordance with this

oral agreement, the trial court ordered Ferris and R. Ferris to execute a

special warranty deed conveying title to the Property and the Adjacent

Property to Plaintiffs and Ferris, in their respective proportionate shares.

The trial court further dismissed Ferris’s counter-claim.4

      Ferris filed a Post-Trial Motion for a new trial on January 26, 2016.

On May 31, 2016, Plaintiffs filed a Praecipe to enter judgment. However, no

judgment was entered. On June 6, 2016, Ferris filed a Praecipe/Application

to amend the trial court’s Order to include determination of finality. On June

24, 2016, Ferris filed a Notice of Appeal of the trial court’s May 31, 2016

“order,” although no such order was entered.         This Court docketed the




3
  The trial court directed that Ferris and R. Ferris deposit the Chesapeake
funds with the court.
4
   We also adopt, as though fully restated herein, the trial court’s
comprehensive summary of the factual and procedural history underlying the
instant appeal. See Trial Court Opinion, 1/11/16, at 2-27.



                                  -4-
J-A15039-17
J-A15040-17

appeal at No. 1026 MDA 2016. By an Order entered on August 17, 2016,

this Court quashed the appeal.5

      On June 27, 2016, the trial court entered an Order denying Ferris’s

post-trial Motions. On July 13, 2016, Ferris filed a Notice of Appeal of the

June 27, 2016 Order, which this Court docketed at No. 1131 MDA 2016. On

August 17, 2016, this Court entered an Order directing the trial court to

enter judgment within 10 days. No judgment appears on the docket.

      On August 18, 2016, while Ferris’s appeal at No. 1131 MDA 2016 was

pending, Plaintiffs filed a Motion to Enforce the trial court’s January 11, 2016

Order. On August 23, 2016, the trial court entered an Order both granting

Plaintiff’s Motion to Enforce, and issuing a Rule to Show Cause why Plaintiffs’

Motion should not be granted. The trial court subsequently entertained oral

argument on Plaintiffs’ Motion to Enforce. On September 16, 2016, the trial

court again entered an Order granting Plaintiffs’ Motion to Enforce. The trial

court’s Order also modified its January 7, 2016 verdict and Order to allow for

an alternative remedy i.e., the execution of a general warranty deed

transferring title of the Property and Adjacent Property to Facowee Acres.

Ferris filed a second Notice of Appeal challenging the trial court’s September

16, 2016 Order. That appeal is docketed at No. 1619 MDA 2016.

      In his appeals, Ferris presents the following claims for our review:6



5
  This Court stated that Ferris could “raise any and all properly preserved
issues that he intended to raise at No. 1026 MDA 2016” in his subsequent


                                  -5-
J-A15039-17
J-A15040-17

     1. Whether failure to include numerous indispensable parties in
     the action involving the adjudication of the non-parties’ real
     estate and royalty rights renders the trial court’s Order null and
     void such that there was a denial of due process of law[?]

     2. Does estoppel by [d]eed, equitable estoppel and the statute
     of frauds bar a cause of action for reformation of deed based on
     an alleged oral agreement regarding the transfer of interests in
     land when a recorded deed, mortgages, timber and gas
     contracts all consistently affirm title to the record owners, who
     own it with joint right of survivorship[?]

     3. Whether the [t]rial [c]ourt erred as a matter of law and
     committed a gross abuse of discretion when it—without lawful
     authority or jurisdiction to do so—first considered an untimely
     Motion for Reconsideration filed by [Plaintiffs] and then
     substantively modified/amended, by an undated Order of Court
     entered on August 23, 2016[,] and an Order dated September
     16, 2016, its earlier, final Order … filed on January 11, 2016?

     4. Under Pennsylvania Law, can a judge sitting in an equal
     common pleas court violate a litigant’s due process rights and
     violate the coordinate jurisdiction doctrine, and [the] law of the
     case doctrine, by preventing and restricting the entire
     presentation of the case [for Ferris’s counterclaim,] when it only
     allowed 1 hour for [Ferris’s] entire case[,] but allowed 8 days for
     [Plaintiffs’ case?]

     5. Whether the [t]rial [c]ourt erred when it refused to allow
     more than 1 hour of testimony and barred impeachment
     statements made in a deposition[?]

Brief of Appellant (No. 1131 MDA 2016) at 7-9; Appellant’s Brief (No. 1619

MDA 2016) at 4-5.



appeal, filed at No. 1131 MDA 2016.
6
  We have combined for disposition Ferris’s issues set forth at No. 1131 MDA
2016 (appeal from the trial court’s June 27, 2016 Order denying Ferris’s
Post-Trial Motion) and No. 1619 MDA 2016 (appeal from the August 23,
2016 and September 16, 2016 Orders granting Plaintiffs’ Motion to Enforce).



                                 -6-
J-A15039-17
J-A15040-17

      “The scope of review of a final [order] in equity is limited and will not

be disturbed unless it is unsupported by the evidence or demonstrably

capricious.”   Sack v. Feinman, 413 A.2d 1059, 1066 (Pa. 1980); accord

Nicholson v. Johnston, 855 A.2d 97, 100 (Pa. Super. 2004).

      Our standard of review following a non-jury trial is as follows:

      Upon appeal of a non-jury trial verdict, we consider the evidence
      in a light most favorable to the verdict winner and will reverse
      the trial court only if its findings of fact lack the support of
      competent evidence or its findings are premised on an error of
      law.

      When this Court reviews the findings of the trial judge, the
      evidence is viewed in the light most favorable to the victorious
      party below and all evidence and proper inferences favorable to
      that party must be taken as true and all unfavorable inferences
      rejected. The court’s findings are especially binding on appeal,
      where they are based upon the credibility of the witnesses,
      unless it appears that the court abused its discretion or that the
      court’s findings lack evidentiary support or that the court
      capriciously disbelieved the evidence.

Nicholas v. Hofmann, 158 A.3d 675, 688 (Pa. Super. 2017) (citation and

quoted citation omitted). “The trial court’s conclusions of law on appeal

originating from a non-jury trial are not binding on an appellate court

because it is the appellate court’s duty to determine if the trial court

correctly applied the law to the facts of the case.” Richards v. Ameriprise

Fin., Inc., 152 A.3d 1027, 1034 (Pa. Super. 2016) (brackets and citation

omitted). Where the issue concerns a question of law, our scope of review is

plenary. Id.




                                  -7-
J-A15039-17
J-A15040-17

      In his first issue, Ferris argues that the trial court’s Orders must be

vacated based upon Plaintiffs’ failure to join an indispensable party.     Brief of

Appellant (No. 1131 MDA 2016) at 20.               Specifically, Ferris claims that

Plaintiffs did not name Facowee Acres as a party, “despite the fact that all

property under dispute is[,] as alleged by Plaintiffs[,] owned by [] Facowee

Acres[.]” Id. Ferris contends that, according to the testimony of R. Ferris,

“there was an agreement that the real properties that are the subject of this

lawsuit should have been conveyed to Facowee Acres, not the purported

members of [Facowee Acres].” Id. at 22. According to Ferris, failure to join

Facowee Acres as an indispensable party goes to the jurisdiction of the trial

court, and an order rendered in the absence of an indispensable party is null

and void. Id. at 22, 23. Ferris asserts that the trial court’s finding, which

determined the ownership interests of Plaintiffs, affected the rights of

Facowee Acres. Id. at 24. In addition, Ferris contends that the trial court’s

alternative conveyance of property to Facowee Acres affected the rights of

Facowee Acres. Id. at 24-25. Ferris argues that Facowee Acres’s interest is

integral to the case, and that each of the Plaintiffs has an interest different

than that of Facowee Acres.        Id. at 25-26.    Therefore, Ferris asserts, the

trial court’s Orders determining the parties’ interests should be vacated for

lack of jurisdiction. Id. at 26.

      We have explained that




                                     -8-
J-A15039-17
J-A15040-17

     [a] party is indispensable when his or her rights are so
     connected with the claims of the litigants that no decree can be
     made without impairing those rights. If no redress is sought
     against a party, and its rights would not be prejudiced by any
     decision in the case, it is not indispensable with respect to the
     litigation. We have consistently held that a trial court must
     weigh the following considerations in determining if a party is
     indispensable to a particular litigation.

         1. Do absent parties have a right or an interest related to
         the claim?

         2. If so, what is the nature of that right or interest?

         3. Is that right or interest essential to the merits of the
         issue?

         4. Can justice be afforded without violating the due
         process rights of absent parties?

     In determining whether a party is indispensable, the basic
     inquiry remains whether justice can be done in the absence of a
     third party.

Orman v. Mortg. I.T., 118 A.3d 403, 406-07 (Pa. Super. 2015) (citation

omitted). If no redress is sought against a party, then its rights would not

be prejudiced and accordingly, it is not essential.    Grimme Combustion,

Inc. v. Mergentime Corp., 595 A.2d 77, 81 (Pa. Super. 1991).

     Here, the trial court determined that

     Plaintiffs have proven a valid oral agreement entered into by all
     Plaintiffs and [] Ferris, for the purchase and conveyance of the
     subject collective 104.4 acres [the Property and the Adjacent
     Property]. They have further proven that … Ferris[] has violated
     the agreement by not conveying the subject real property to the
     [] Plaintiffs in their respective shares.    Lastly, there is no
     adequate remedy at law as to his nonperformance relating to the
     non-conveyance of the 104.4 acres.




                                  -9-
J-A15039-17
J-A15040-17

Trial Court Opinion, 1/11/16, at 28.        As found by the trial court, the oral

agreement required Ferris and R. Ferris “to have the real property deeded to

[Plaintiffs] upon their payment toward the purchase price.”        Id.   The trial

court’s findings are supported in the record, and its legal conclusions are

sound.   See, e.g., N.T., 8/29/12, at 67 (wherein R. Ferris confirmed his

deposition testimony that “the agreement was[,] when everybody was paid

in full[,] the [members’] names would be transferred to the deed.”); 70

(wherein R. Ferris testified that he and Ferris signed the deed, “with the

agreement that their [the members’] names would go on [the deed] later.”).

      Thus, as determined by the trial court, Facowee Acres was not an

indispensable party. Any interest by Facowee Acres would arise only after

the deed is transferred into the names of the members. Further, there is no

redress sought from Facowee Acres. See Grimme Combustion, Inc., 595
A.2d at 81. On this basis, we discern no error by the trial court in rejecting

Ferris’s claim that Plaintiffs had failed to join an indispensable third party.

      In his second issue, Ferris argues that the trial court had no

justification for ordering that the members directly be deeded shares of the

properties. Brief of Appellant (No. 1131 MDA 2016) at 30. Ferris contends

that the trial court considered the contract to be an installment contract. Id.

Ferris argues that the trial court may not reform the agreement, and then

interpret it as reformed.    Id.   According to Ferris, a court in equity lacks

jurisdiction over this matter. Id.



                                   - 10 -
J-A15039-17
J-A15040-17

      Ferris further contends that the award of shares of each property to

Plaintiffs is barred by the doctrine of equitable estoppel and estoppel by

deed. Id. at 31. Ferris contends that he was induced into believing that he

owned the properties with R. Ferris. Id.

      In its Opinion, the trial court addressed these claims and concluded

that they lack merit. See Trial Court Opinion, 1/11/16, at 27-28. The trial

court’s findings are supported in the record, and its legal conclusions are

sound.   We therefore affirm on the basis of the trial court’s Opinion with

regard to these issues, see id., with the following addendum.

      The trial court found that the members had orally agreed to contribute

to the purchase price of the Property, the Adjacent Property, and their

related costs over time. Id. at 5. In addition, the trial court found that “the

correspondence of January 15, 2007[,] from [] Ferris stated, ‘I have my

$50,000.00 ready for the past two years to pay off the loan and then get

everyone’s name on the property deed.’” Id. at 15; see also id. at 18

(setting forth Lafferty’s understanding that R. Ferris was to purchase

additional shares of the properties from other members, and John M. Ferris’s

understanding that, “since the members were paid in full, their collective

names would go on the deed for the subject 104 acres and then be

conveyed to Facowee Acres.” (emphasis added)).               The trial court’s

findings are supported in the record. See N.T., 4/30/12, at 270 (wherein R.

Ferris testified that, at the time of closing on the Property, Ferris had not



                                 - 11 -
J-A15039-17
J-A15040-17

paid his share of the purchase price), 271 (wherein R. Ferris testified that

although Ferris had paid for the Adjacent Property in full, “that deed was

transferred into the [Property] to give it 104 [acres] and[,] at the time[,] on

[the] hundred acres, no we were not paid in full.”); N.T., 8/29/12, at 67

(wherein R. Ferris confirmed his deposition testimony that “the agreement

was[,] when everybody was paid in full[,] the names would be transferred to

the deed.”), 70 (wherein R. Ferris testified that he and Ferris signed the

deed, “with the agreement that their [the members’] names would go on

later.”).

      Thus, the record supports the trial court’s determination that the oral

agreement included the direct transfer of shares of the Property and the

Adjacent Property to each of the Plaintiffs, in their own names and for their

proportionate shares.    See Trial Court Opinion, 1/11/16, at 27-28.       We

discern no error or abuse of discretion on the part of the trial court in this

regard. Accordingly, Ferris’s claim lacks merit.

      Regarding Ferris’s assertion of estoppel by deed, Ferris claimed that he

was “induced to buy the land on the premise that he and his brother would

own it as joint tenants[,] and he relied upon this not knowing that

meanwhile[,] his brother ha[d] talked several other friends into giving him

money for an interest in the land.” Brief of Appellant (No. 1131 MDA 2016)

at 32-33.

      Under the doctrine of estoppel by deed,



                                 - 12 -
J-A15039-17
J-A15040-17


      [w]here one conveys with a general warranty land which he does
      not own at the time, but afterwards acquires the ownership of it,
      the principle of estoppel is that such acquisition inures to the
      benefit of the grantee, because the grantor is estopped to deny,
      against the terms of his warranty, that he had the title in
      question.

Shedden v. Anadarko E. & P. Co., L.P., 136 A.3d 485, 490-91 (Pa. 2016)

(citation omitted).

      In its Opinion filed on June 28, 2016, the trial court “found [] Ferris to

be generally not credible as to the ultimate issue, given his own contrary

oral and written statements, recognizing Plaintiffs as investors.” Trial Court

Opinion, 6/28/16, at 1. The trial court, as fact-finder, was free to believe

“all, part[,] or none of the evidence presented.” Ruthrauff, Inc. v. Ravin,

Inc., 914 A.2d 880, 888 (Pa. Super. 2006). As the trial court’s findings are

supported in the record, and its legal conclusions are sound, we cannot

grant Ferris relief on this claim.

      In his third issue, Ferris argues that the trial court improperly

considered an untimely Motion for Reconsideration, and then erred when it

modified/amended its earlier Order beyond the 30-day mandatory time limit.

Appellant’s Brief (No. 1619 MDA 2016) at 19. Ferris contends that the trial

court’s Order of January 7, 2016 was a final Order, and that any modification

of that Order was required to be made within 30 days after its entry. Id.

Ferris further argues that the trial court erred when it granted Plaintiffs’

Motion to Enforce, by an Order entered on September 16, 2016, after Ferris



                                     - 13 -
J-A15039-17
J-A15040-17

had filed his Notice of Appeal, and where reconsideration had not been

expressly granted. Id. at 20-21.

      Ferris filed his post-trial Motion for a new trial on January 26, 2016.

The Motion was denied by operation of law on May 25, 2016. See Pa.R.C.P.

227.4(1)(b) (requiring the Prothonotary to enter judgment, upon praecipe of

the party, if the trial court “does not enter an order disposing of all [post-

trial] motions within one hundred twenty days after the filing of the first

motion”).   Plaintiffs filed a Praecipe to enter judgment on May 31, 2016.

However, judgment was not entered.        On June 27, 2016, the trial court

entered an Order denying Ferris’s Post-Trial Motion, and Ferris timely filed

an appeal of that Order.7     Although judgment was not entered, we will

consider as done, that which should have been done. See McCormick v.

Northeastern Bank of Pennsylvania, 561 A.2d 328, 330 n.1 (Pa. 1989)

(although order dismissing appellants’ motion for post-trial relief was not

reduced to judgment, the court would regard as done “that which ought to

have been done,” in the interests of judicial economy) (citation omitted)).

      “The time within which a trial court may grant reconsideration of its

orders is a matter of law[.]”   Mfrs. & Traders Trust Co. v. Greenville

Gastroenterology, SC, 108 A.3d 913, 917 (Pa. Super. 2015) (citation



7
  As this Court has long recognized, an appeal properly lies from the entry of
judgment after the trial court disposes of post-verdict motions, not from the
verdict or an order denying post-trial motions. Johnston the Florist, Inc.
v. TEDCO Const. Corp., 657 A.2d 511, 514 (Pa. Super. 1995).


                                 - 14 -
J-A15039-17
J-A15040-17

omitted).   Section 5505 of the Judicial Code states, in relevant part, that

“[e]xcept as otherwise provided or prescribed by law, a court upon notice to

the parties may modify or rescind any order within 30 days after its entry, …

if no appeal from such order has been taken or allowed.”          42 Pa.C.S.A.

§ 5505.

      The 30-day appeal period is tolled only by a timely order
      expressly granting reconsideration of the final appealable order.
      Concomitantly, either the lapse of 30 days beyond the date of
      entry of an original order, or the filing of a notice of appeal will
      vitiate the jurisdiction of the trial court to modify, alter, or
      otherwise proceed further in the matter. Thus, [i]f a trial court
      fails to grant reconsideration expressly within the prescribed 30
      days, it loses the power to act upon both the petition [for
      reconsideration] and the original order. These principles are
      premised upon application of 42 Pa.C.S.A. § 5505 ….

Gardner v. Consol. Rail. Corp., 100 A.3d 280, 283 (Pa. Super. 2014).

      We additionally are cognizant that Pennsylvania Rule of Appellate

Procedure 1701 provides that, once a common pleas court enters a final

order and an appeal is filed, the court cannot subsequently modify or amend

that order. Pa.R.A.P. 1701.

      Here, the trial court did not expressly grant reconsideration within 30

days following its June 27, 2016 Order, which denied Ferris’s Post-Trial

Motion. Further, Ferris had filed a Notice of Appeal, divesting the trial court

of jurisdiction. Because the trial court lacked jurisdiction to enter its August

23, 2016 and September 16, 2016 Orders, we conclude that those Orders




                                 - 15 -
J-A15039-17
J-A15040-17

are void. See Gardner, 100 A.3d at 283; see also 42 Pa.C.S.A. § 5505;

Pa.R.A.P. 1701.    We therefore vacate the trial court’s Orders entered on

August 23, 2016, and September 16, 2016.

      In his fourth and fifth claims of error, Ferris argues that the trial court

imposed unreasonable time constraints on the presentation of his case

during trial. Brief of Appellant (No. 1131 MDA 2016) at 33-34; Appellant’s

Brief (No. 1619 MDA 2016) at 19.           Ferris contends that the trial court

improperly imposed a one-hour time limit for his testimony, which was

manifestly unreasonable.    Brief of Appellant (No. 1131 MDA 2016) at 34.

Ferris asserts that as a result of the trial court’s limitation, he was deprived

of due process, in violation of the Pennsylvania and United States

Constitutions. Id. Ferris further argues that, because he was not given an

opportunity to challenge R. Ferris’s testimony, “he was not afforded the

protections afforded to him under statutes governing Limited Liability

Companies … and was denied due process of law.” Id. at 36-37.

      Pennsylvania law provides a trial court with broad power and discretion

to limit the number of witnesses whose testimony is similar or cumulative as

well as any cumulative evidence presented to a jury. Pa.R.C.P. 223(1).

      Upon review, we cannot conclude that the trial court abused its

discretion.   Contrary to Ferris’s assertion, the record reflects that Ferris

began testifying on August 21, 2014, continued testifying the full day of

December 22, 2014, and concluded his testimony on April 30, 2015, during



                                  - 16 -
J-A15039-17
J-A15040-17

the time allotted.   On April 30, 2015, the trial court set the schedule for

Ferris’s testimony for that day as follows:

      THE COURT: … I believe, while I do not have a transcript of the
      last hearing because it has not been prepared as yet, I believe,
      [Francis] O’Connor[, Esquire (“Attorney O’Connor”)], your client
      was on the stand and you were in the midst of direct
      examination.

      ATTORNEY O’CONNOR: That’s correct, Your Honor.

      THE COURT: I believe your client has been on the stand at least
      a day and a half, if not two days, so please—I will give you an
      hour. Proceed.

N.T., 4/30/15, at 3-4. At that time, Attorney O’Connor lodged no objection.

      Later, as Ferris presented cumulative testimony, the trial court advised

Attorney O’Connor not to duplicate matters already in the record. See id. at

36 (wherein the trial court advised Attorney O’Connor that “[i]f this is

already in the record[,] we do not need to go over it again” and “[t]he

record will speak for itself”); 43 (wherein, upon Attorney O’Connor inquiring

as to reasons for titling the Adjacent Parcel in Ferris’s name, and the

objection of Plaintiffs’ counsel, the trial court stated, “[w]ell, again, that’s

the subject of a lot of testimony that has already been given.        If this is

something new, [Attorney] O’Connor, I will hear it. If it is not, move on.”).

Ferris offers no detailed explanation of what testimony he was prevented

from providing, or how that testimony would have influenced the outcome of

the proceedings. Ferris states only that the trial court “excluded evidence

that tended to show that [Plaintiffs] had not met their burden with respect to



                                  - 17 -
J-A15039-17
J-A15040-17

proving that there was an oral agreement sufficient to overcome the Statute

of Frauds.” Brief of Appellant (No. 1131 MDA 2016) at 34. Because Ferris’s

claim is not supported in the record, we cannot grant him the relief

requested.

      For the foregoing reasons, we affirm the June 27, 2016 Order entered

by the trial court, which denied Ferris’s Post-Trial Motion. The trial court’s

Orders of August 23, 2016 and September 16, 2016 are void and, therefore,

vacated.

      The Order of June 27, 2016 is affirmed; the Orders entered on August

23, 2016 and September 16, 2016 are vacated. Superior Court jurisdiction

is relinquished.

      Judge Moulton joins the memorandum.

      Judge Solano concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/21/2017




                                 - 18 -